        Case 1:20-cv-00609-JPW Document 10 Filed 08/21/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JHENSY SAILLANT,                           :    Civil No. 1:20-CV-00609
                                           :
             Petitioner,                   :
                                           :
             v.                            :
                                           :
ANGELA HOOVER, et al.,                     :
                                           :
                                           :
             Respondents.                  :    Judge Jennifer P. Wilson
                                 MEMORANDUM
      This is an immigration habeas corpus case under 28 U.S.C. § 2241 that was

originally filed to challenge Petitioner Jhensy Saillant’s (“Saillant”) continued

detention in light of the global COVID-19 pandemic and to assert that Saillant’s

continued detention without a bond hearing had become unconstitutionally

prolonged. The court previously denied the petition to the extent that it was based

on the COVID-19 pandemic and ordered supplemental briefing on the bond

hearing issue. The court has received and reviewed that supplemental briefing.

For the reasons that follow, the remainder of Saillant’s petition is denied.

Additionally, Saillant’s motion to transfer the case is denied.

                              PROCEDURAL HISTORY

      Saillant initiated this case by filing a petition for writ of habeas corpus on

April 13, 2020. (Doc. 1.) The petition alleged that Saillant’s continued detention

was unconstitutional because of the risks posed by COVID-19 and because he had

                                          1
        Case 1:20-cv-00609-JPW Document 10 Filed 08/21/20 Page 2 of 7




been detained for an unconstitutionally prolonged period without a bond hearing.

(Id.) At the court’s direction, the government filed an expedited response to the

petition the next day. (Doc. 3.) The court then denied the petition to the extent

that it was based on the COVID-19 pandemic on April 16, 2020 and ordered

additional briefing on the issue of whether Saillant’s detention had become

unconstitutionally prolonged. (Docs. 4–5.) Saillant accordingly filed a supplement

to his petition on May 15, 2020. (Doc. 6.) The government filed a supplemental

opposition brief on May 29, 2020, and Saillant filed a reply brief on June 15, 2020.

(Docs. 7–8.)

      Subsequent to the conclusion of briefing on his petition, Saillant filed a

motion to transfer the case to the United States District Court for the Northern

District of Alabama, asserting that he has been transferred to a detention facility in

that district. (Doc. 9.) Saillant did not file a brief in support of his motion to

transfer, and the time for doing so has expired under Local Rule 7.5. Accordingly,

both Saillant’s petition and his motion to transfer are ripe for the court’s resolution.

               FACTUAL BACKGROUND OF SAILLANT’S DETENTION

      Saillant is a native and citizen of Haiti who first entered the United States as

a lawful permanent resident on December 8, 2011. (Doc. 3-1 at 6.) While in the

United States, Saillant was convicted in separate incidents of simple assault, theft

by deception, retail theft, disseminating explicit sexual material to a minor, and
                                           2
        Case 1:20-cv-00609-JPW Document 10 Filed 08/21/20 Page 3 of 7




identity theft. (Id. at 6–7.) He was taken into custody by United States

Immigration and Customs Enforcement (“ICE”) on February 6, 2018, and was

subsequently charged as removable from the United States as an alien convicted of

a crime involving moral turpitude. (Id. at 7.)

      An Immigration Judge (“IJ”) ordered Saillant removed from the United

States on February 1, 2019. (Id.) Saillant appealed the IJ’s decision to the Board

of Immigration Appeals (“BIA”), which dismissed the appeal on June 19, 2019.

(Id.) Saillant filed a petition for review with the United States Court of Appeals

for the Third Circuit on July 5, 2019, and that court denied the petition on April 7,

2020. See Saillant Att’y Gen. of U.S., 806 F. App’x 161 (3d Cir. 2020). The Third

Circuit has since granted Saillant’s motion for extension of time in which to file a

petition for rehearing, see Saillant Att’y Gen. of U.S., No. 19-2557 (3d Cir. Aug.

17, 2020), and the Third Circuit has accordingly not yet issued a mandate that

would allow the government to remove Saillant from the country.

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.




                                           3
        Case 1:20-cv-00609-JPW Document 10 Filed 08/21/20 Page 4 of 7




                               STANDARD OF REVIEW

      A United States district court may issue a writ of habeas corpus when a

petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3).

                                     DISCUSSION

      A. Saillant’s Motion to Transfer Is Denied

      The court will first address Saillant’s motion to transfer. Saillant’s motion

argues that the case should be transferred to the United States District Court for the

Northern District of Alabama because he has been transferred to the Etowah

County Detention Center in Gadsden, Alabama. (Doc. 9 at 1.) A search of ICE’s

Online Detainee Locator System confirms this fact. See Online Detainee Locator

System, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, https://locator.ice

.gov/odls/#/index (last visited Aug. 10, 2020). Saillant argues that because he is

now detained in the Northern District of Alabama, jurisdiction is proper in that

district and this court no longer has jurisdiction over his petition. (Doc. 9 at 1.)

      Saillant’s argument is incorrect under the Supreme Court’s holdings in Ex

Parte Endo, 322 U.S. 283 (1944), and Rumsfeld v. Padilla, 542 U.S. 426 (2004).

Those cases hold that “when the Government moves a habeas petitioner after [he]

properly files a petition naming [his] immediate custodian, the District Court

retains jurisdiction and may direct the writ to any respondent within its jurisdiction
                                           4
         Case 1:20-cv-00609-JPW Document 10 Filed 08/21/20 Page 5 of 7




who has legal authority to effectuate the [petitioner’s] release.” Padilla, 542 U.S.

at 441 (citing Endo, 322 U.S. at 283).

       In this case, Saillant was detained within this district when he first filed his

petition and properly named as a respondent Angela Hoover (“Hoover”), the

warden of the prison in which he was detained. (See Doc. 1 at 1.) 1 The court

accordingly retains jurisdiction over Saillant’s petition and can direct the petition

“to any respondent within its jurisdiction who has legal authority to effectuate

[Saillant’s] release.” Padilla, 542 U.S. at 441. Hoover no longer retains such legal

authority because Saillant is no longer detained at the facility in which she serves

as warden. Furthermore, although Saillant has been transferred to the Etowah

County Detention Center, the court cannot direct the petition to the warden of that

facility because the court would not have personal jurisdiction over that individual.

Accordingly, the court will deny Saillant’s motion to transfer, dismiss Hoover from

this case, and direct his petition to Respondents Barr and Matthew Albence

(“Albence”), who is currently the acting director of ICE. 2




1
  Saillant additionally named as respondents Simona Flores (“Flores”), the Field Office Director
for Enforcement and Removal Operations for ICE’s Philadelphia field office; L. Francis Cissna
(“Cissna”), who was then the Director of ICE; and William Barr (“Barr”), the United States
Attorney General. (Id.) The court subsequently dismissed Respondents Flores, Cissna, and Barr
as respondents, finding that Hoover was the only proper respondent as the warden of the facility
in which Saillant was detained. (See Doc. 4 at 6.)
2
  As the current acting director of ICE, Albence is automatically substituted in place of
Respondent Cissna. See Fed. R. Civ. P. 25(d).
                                                 5
        Case 1:20-cv-00609-JPW Document 10 Filed 08/21/20 Page 6 of 7




      B. Saillant’s Detention Has Not Become Unreasonably Prolonged

      Because Saillant has been ordered removed from the United States, his

detention is governed by 8 U.S.C. § 1231. Under that statute, a detainee’s

detention is mandatory during a 90-day “removal period” following a final order of

removal. Id. § 1231(a)(2). Once the detainee’s 90-day removal period has

expired, his detention is no longer mandatory, but is permitted in certain

circumstances. Id. § 1231. The statute specifically provides that a detainee who

has been convicted of a crime involving moral turpitude “may be detained beyond

the removal period and, if released, shall be subject to the terms of supervision”

outlined in the statute. Id. § 1231(a)(6).

      Although § 1231 allows continued detention after the removal period has

ended, a detainee who is detained beyond that point may be entitled to habeas

corpus relief if his detention “exceeds a period reasonably necessary to secure [his]

removal” and if his removal “is not reasonably foreseeable.” Zadvydas v. Davis,

533 U.S. 678, 699–700 (2001). If the detainee’s detention has continued for less

than six months, however, it is presumptively reasonable. Id. at 701; Guerrero-

Sanchez v. Warden York Cty. Prison, 905 F.3d 208, 226 (3d Cir. 2018).

      In this case, Saillant’s removal period began on April 7, 2020. Saillant’s

detention has therefore moved beyond the statutorily mandated 90-day removal

period, but he has been detained under § 1231 for less than six months.
                                             6
        Case 1:20-cv-00609-JPW Document 10 Filed 08/21/20 Page 7 of 7




Accordingly, the court finds that his detention has not become unreasonably

prolonged under the standards set forth in Zadvydas and will deny his habeas

corpus petition without prejudice on that basis.

                                   CONCLUSION

      For the foregoing reasons, Saillant’s motion to transfer and petition for writ

of habeas corpus are denied. An appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania

Dated: August 21, 2020




                                          7
